STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 7, 2019, is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Status of Claims
Claims 1-20 are pending and are allowed.

Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
Regarding independent claim 1, search of the prior art found no prior art which explicitly teaches or would reasonably suggest to one of ordinary skill in the art the combination of limitations which describe detecting a metadata corruption error in a first heap disposed in a first region of memory; generating a second heap in a free memory region that is disposed beyond a break value address of a memory allocation system; updating a first entry for the first heap in a heap directory; generating a second entry for the second heap in the heap directory; and processing a call to the memory allocation system for the first heap based on the first entry and the second entry, when viewed in conjunction with all limitations in the claim when the claim is Independent claims 9 and 17 contain similar limitations as identified above for claim 1.  
Prior art found and deemed relevant to the claimed subject matter is listed on the attached PTO-892.  Prior art references were found which teach prevention and handling of heap data corruption.  However, none of the prior art found explicitly taught or would reasonably suggest to one of ordinary skill in the art the combination of limitations in the independent claims cited above, particularly the creation of a second heap in response to detecting a metadata corruption error and linking the second heap to the first heap as described in the claims.
Accordingly, claims 1-20 are allowed.  
The limitations indicated as allowable are considered as such only in combination with all limitations of the independent claim and any intervening claims.  Any amendment changing the scope of the claims could jeopardize the indication of allowability.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony J. Amoroso whose telephone number is 571-270-3665.  The examiner can normally be reached on M-F 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J AMOROSO/Primary Examiner, Art Unit 2113